                          IN THE UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO

     IN RE: LOGAN MALONE THOM            )     CASE NO. 19-52968
                                         )
                                         )     Chapter 7
                                         )
                                         )     JUDGE ALAN KOSCHIK
                                         )
                                         )     MOTION FOR EXTENSION OF TIME
     ______________________________________________________________________________

     Now comes Logan Malone Thom, Debtor in the above-captioned action, by and through the

     undersigned counsel, and hereby moves this Court for an Order granting an extension of time of

     fourteen (14) days, or until January 16, 2020, to submit his Summary of Assets and Liabilities

     and Certain Statistical Information, Schedules A-B through J and Declaration About an

     Individual Debtor’s Schedules, Employee Income Records/Statement Concerning Pay Advices,

     Legal Description of All Real Property/Land Contracts, Statement of Current Monthly Income,

     and Means Test Calculation, for the above-captioned case filed on December 18, 2019. In

     support of this Motion, Debtor’s counsel states that he is in the process of preparing the

     remainder of Debtor’s Petition, and requires an extension of time to complete the above-

     captioned filing(s) due to Debtor’s counsel going out of town and the Christmas holiday; that no

     previous extension of time has been sought in this matter; and that this Motion is not being made

     for purposes of delay.

                                                  Respectfully submitted,



                                                  /s/Brian A. Smith
                                                  BRIAN A. SMITH               #0083620
                                                  Attorney for Debtor
                                                  Brian A. Smith Law Firm, LLC

                                            [1]


19-52968-amk    Doc 7     FILED 01/02/20      ENTERED 01/02/20 10:00:42          Page 1 of 3
                                                 755 White Pond Drive, Suite 403
                                                 Akron, OH 44320
                                                 (330) 701-1750; (330) 247-2191 Fax
                                                 Email: attybsmith@gmail.com

                                    CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing Motion for

     Extension of Time was served on the 2nd day of January, 2020 as follows:

                                           SERVICE LIST

     VIA ECF:

     Melissa Macejko
     Chapter 7 Trustee
     akrontr@suharlaw.com

     Office of the United States Trustee
     Northern District of Ohio

     VIA FIRST-CLASS MAIL:

     Logan Malone Thom
     22 Killinger Rd.
     Clinton, OH 44216
     Debtor

     455 John F. Seiberling Federal Building
     U.S. Courthouse
     2 South Main Street
     Akron, OH 44308-1848

     Citizens Bank
     1 Citizens Plaza
     Providence, RI 02903-1339

     National Commercial Services
     6644 Valjean Ave.
     Suite 100
     Van Nuys, CA 91406-5816

     Nationwide Insurance
     Service of Process Team
     Three Nationwide Plaza

                                           [2]


19-52968-amk    Doc 7    FILED 01/02/20      ENTERED 01/02/20 10:00:42          Page 2 of 3
     Mail Code 3-11-310
     Columbus, OH 43215-2410

     Westfield Insurance
     1 Park Cir.
     Westfield Center, OH 44251-9700

     Melissa M. Macejko
     P.O. Box 266
     Cuyahoga Falls, OH 44222-0266
     Chapter 7 Trustee

     Brian A. Smith
     Brian A. Smith Law Firm, LLC
     755 White Pond Drive
     Suite 403
     Akron, OH 44320-4224
     Attorney for Debtor

                                              Respectfully submitted,

                                              /s/Brian A. Smith
                                              Brian A. Smith        #0083620
                                              Attorney for Debtor




                                        [3]


19-52968-amk   Doc 7   FILED 01/02/20    ENTERED 01/02/20 10:00:42         Page 3 of 3
